UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): September 17, 2015 BioCorRx Inc. (Exact name of registrant as specified in its charter) 333-153381 (Commission File Number) Nevada 26-0685980 (State or other jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 601 N. Parkcenter Drive, Suite 103 Santa Ana, California 92705 (Address of principal executive offices) (714) 462-4880 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item2.02 Results of Operations and Financial Condition The disclosure set forth in Item7.01 of this Current Report on Form 8-K is hereby incorporated by reference into this Item2.02. Item7.01 Regulation FD Disclosure On September17, 2015, BioCorRx, Inc. gave a presentation to investors at the Singular Research Conference in Los Angeles, California. The presentation is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The presentation provides an overview of the Company’s strategy, performance and future objectives. The information in this Current Report and in the exhibit attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as otherwise expressly stated in such filing. Item9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is furnished herewith and this list is intended to constitute the exhibit index: 99.1 BioCorRx, Inc. Investor Presentation– September 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOCORRX INC. Date: September 21, 2015 By: /s/ Lourdes Felix Lourdes Felix Chief Financial Officer and Director 3
